EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Richard M. Edge (Reg. No. 56,791) on 7/08/2022.

The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1, 2, 10, 11 and 18-19 and cancel claims 4, 9, 14, 15 and 22 as follows:

--1. (Currently Amended) A capacitor bank controller (CBC), comprising:
sensor circuitry in communication with a current sensor and a voltage sensor;
memory; and 
a processor operatively coupled to the memory, wherein the processor is configured to:
 obtain a first voltage measurement and a first current measurement using the sensor circuitry while a capacitor bank is disconnected from a power system; 
obtain a second voltage measurement (V1) and a second current measurement using the sensor circuitry while the capacitor bank is connected to the power system; 
calculate a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; 
calculate a connected impedance (Z1) from the second voltage measurement and the second current measurement; 
calculate a capacitor bank impedance (ZC) as:
            
                
                    
                        Z
                    
                    
                        C
                    
                
                =
                 
                
                    
                        
                            
                                Z
                            
                            
                                0
                            
                        
                         
                        
                            
                                Z
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                
                                    
                                        Z
                                    
                                    
                                        0
                                    
                                
                                -
                                 
                                
                                    
                                        Z
                                    
                                    
                                        1
                                    
                                
                            
                        
                    
                
            
        
_________________
 
calculate a size of the capacitor bank (Q) as:
            
                Q
                =
                 
                
                    
                        
                            
                                V
                            
                            
                                1
                            
                            
                                2
                            
                        
                    
                    
                        I
                        m
                        
                            
                                
                                    
                                        Z
                                    
                                    
                                        C
                                    
                                
                            
                        
                    
                
            
        
______________


and control an operation of the capacitor bank by sending signals to a switch to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank. --

--2. (Currently Amended) The CBC of claim 1, wherein the processor is configured to:
determine the disconnected impedance while the capacitor bank is disconnected by dividing the first voltage measurement by the first current measurement; and
determine the connected impedance of the capacitor bank by dividing the second voltage measurement by the second current measurement. --

--4 (Canceled)--

--9 (Canceled)--

--10. (Currently Amended) The CBC of claim [[9]] 1, wherein the processor is configured to perform at least one of VAR control, PF control, voltage control, and current control as the control operation. --

--11. (Currently Amended) A tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: 
receive a first voltage measurement and a first current measurement from sensor circuitry in communication with voltage and current sensors, while a capacitor bank is disconnected from a power system; 
receive a second voltage measurement (V1) and a second current measurement from the sensor circuitry in communication with voltage and current sensors, while the capacitor bank is connected to the power system; 
calculate a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; 
calculate a connected impedance (Z1) from the second voltage measurement and the second current measurement; 
calculate a capacitor bank impedance (ZC) as:
            
                
                    
                        Z
                    
                    
                        C
                    
                
                =
                 
                
                    
                        
                            
                                Z
                            
                            
                                0
                            
                        
                         
                        
                            
                                Z
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                
                                    
                                        Z
                                    
                                    
                                        0
                                    
                                
                                -
                                 
                                
                                    
                                        Z
                                    
                                    
                                        1
                                    
                                
                            
                        
                    
                
            
        
______________
and calculate a size of the capacitor bank (Q) as :
            
                Q
                =
                 
                
                    
                        
                            
                                V
                            
                            
                                1
                            
                            
                                2
                            
                        
                    
                    
                        I
                        m
                        
                            
                                
                                    
                                        Z
                                    
                                    
                                        C
                                    
                                
                            
                        
                    
                
            
        
_____________ 
and control an operation of the capacitor bank by sending signals to a switching device to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank. --

--14 (Canceled)--

--15 (Canceled)--

--18. (Currently Amended) A method comprising: 
obtaining a first voltage measurement and a first current measurement from sensor circuitry in communication with voltage and current sensors, while a capacitor bank is disconnected from a power system; 
obtaining a second voltage measurement (V1) and a second current measurement from sensor circuitry in communication with voltage and current sensors, while the capacitor bank is connected to the power system; 
calculating a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; 
calculating a connected impedance (Z1) from the second voltage measurement and the second current measurement; 
calculating a capacitor bank impedance (ZC) as: 

            
                
                    
                        Z
                    
                    
                        C
                    
                
                =
                 
                
                    
                        
                            
                                Z
                            
                            
                                0
                            
                        
                         
                        
                            
                                Z
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                
                                    
                                        Z
                                    
                                    
                                        0
                                    
                                
                                -
                                 
                                
                                    
                                        Z
                                    
                                    
                                        1
                                    
                                
                            
                        
                    
                
            
        
________________
calculating(Q) as: 

            
                Q
                =
                 
                
                    
                        
                            
                                V
                            
                            
                                1
                            
                            
                                2
                            
                        
                    
                    
                        I
                        m
                        
                            
                                
                                    
                                        Z
                                    
                                    
                                        C
                                    
                                
                            
                        
                    
                
            
        
______________

and controlling operation of the capacitor bank by sending signals to a switching device to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank. --

--19. (Currently Amended) The method of claim 18, 
wherein controlling operation of the capacitor bank comprises sending one or more signals to [[a]] the switching device of the capacitor bank to connect or disconnect the capacitor bank based at least in part on the electrical characteristics of the power system 

--22 (Canceled)--



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-2, 5-8, 10-11, 13 and 16-21 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 6/24/2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention have been fully considered and finds the claims allowable because of the argument/amendment filed on 6/24/2022 with Examiner’s amendment dated on 7/06/2022. 

Applicant argues on page 8 of the remarks, filed on 6/24/2022 regarding the rejection of Claims 1, 2, 4-11, and 13-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention, that, “In the Office Action, the Examiner conceded that Applicants remarks were persuasive related to the previous rejections under 35 U.S.C. §§102 and 103. The Examiner also stated rejections of claims 1-2, 4-11 and 13-21 under 35 U.S.C. §112(b). By the present response, claims 1, 11, and 18 are amended and new claim 22 is added. Upon entry of the amendments, claims 1-2, 4- 11, and 13-22 remain pending in the present application and are believed to be in condition for allowance. In view of the foregoing amendments and following remarks, Applicant respectfully requests reconsideration and allowance of all pending claims…….
The Office Action has stated a rejection of claims 1, 2, 4-11, and 13-21 as indefinite under 35 U.S.C. §112(b). The Office Action further states a rejection under 35 U.S.C. §112(b) as “incomplete for omitting essential steps, such omission amounting to a gap between the steps.” Applicant has amended each independent claim to include further elements related to structure and omitted steps, and kindly requests reconsideration”.

Applicant’s argument/amendment filed 6/24/2022 regarding rejection of Claims 1, 2, 4-11, and 13-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is persuasive because of the amendment filed on 6/24/2022 and with the examiner’s amendment dated 7/06/2022, as stated above which makes the claim language clear to overcome the 35 U.S.C. 112 (b) rejection. Therefore, the rejection of Claims 1, 2, 4-11, and 13-21 has been withdrawn because of the argument/amendment filed on 6/24/2022 and with the examiner’s amendment dated 7/06/2022. The independent claims 1, 11 and 18 are allowed.

Claims 1, 13 and 17 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 


calculate a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; 
calculate a connected impedance (Z1) from the second voltage measurement and the second current measurement; 
calculate a capacitor bank impedance (ZC) as:
                
                    
                        
                            Z
                        
                        
                            C
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                             
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
calculate a size of the capacitor bank (Q) as:
                
                    Q
                    =
                     
                    
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                        
                            I
                            m
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
            
and control an operation of the capacitor bank by sending signals to a switch to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank 
Marx et al. (US 5670864 A) and Gajic (US 20130128393 A1), are regarded as the closest prior art to the invention of claim 1. Marx discloses, “A power capacitor controller apparatus and system that adjusts the reactive power of an electrical line by selectively applying a capacitor bank thereto (Column 2 Line 27-29). FIG. 2 is a more detailed schematic block diagram of the adaptive power capacitor controller of FIG. 1 (Column 10 Line 13-14). The current and voltage sensors are coupled to an adaptive controller stage 22, which is coupled to a capacitor bank 26 having a plurality of capacitors C and switches 24 that are coupled to each phase of the illustrated distribution system 10 (Column 11 Line 1-5). FIG. 2, the current sensor 20 measures the alternating current in a particular line, for example, electrical line A. The sensor in turn generates an analog output current signal that is directly proportional to the current in the line (Column 11 Line 26-31). FIG. 2, The voltage sensor 18 is also coupled to electrical line A and measures the voltage in this line. The voltage sensor 18 produces an analog voltage output signal that is directly proportional to the voltage in the line (Column 11 Line 37-42). FIG. 5A shows an illustrated flow diagram of operations of the power capacitor controller to determine adaptively and automatically the reactive power (VAR) operational set points of the controller, as well as to determine automatically the size of the capacitor bank (Column 19 Line 3-7). Reactive current/power is the most appropriate line parameter for determining whether the capacitor bank connects to or disconnects from the line. Significantly, the size of the capacitor bank determines the level of reactive current added to the line. Thus, the illustrated controller switches the capacitor bank on and off the line at the most electrically efficient times (Column 19 Line 18-24). Logical flow in the illustrated sequence of FIG. 5A begins at box 200 and proceeds to action box 202 where the controller switches the capacitor bank off line. Control then proceeds to action box 204 where the controller determines the values of selected line parameters, such as reactive power and line voltage (As the first current and voltage measurement), during a selected period of time, e.g., thirty seconds (Column 19 Line 26-32). The controller then switches the capacitor bank on line in accordance with action box 206. Again, pursuant to box 208, the controller determines the values of selected electrical line parameters, such as reactive power and line voltage, for a selected period of time, e.g., thirty seconds (Column 19 Line 32-37). If the reactive power and voltage values meet the predetermined criteria, then control branches to action boxes 234, 236 and 238. As illustrated in action box 234, the controller automatically determines the size of the capacitor bank from the readings obtained from the illustrated sequence. The capacitor bank size is equal to the average of the two .DELTA.VAR calculations. Thus, the controller adaptively and automatically determines the size of the capacitor bank (Column 20 Line 41-49).” However, Marx does not disclose to calculate a capacitor bank impedance (ZC) as:
                
                    
                        
                            Z
                        
                        
                            C
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                             
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
calculate a size of the capacitor bank (Q) as:
                
                    Q
                    =
                     
                    
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                        
                            I
                            m
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
            
and control an operation of the capacitor bank by sending signals to a switch to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank. Gajic discloses, “a plurality of capacitor units may be arranged in a rack and the capacitor bank comprises a plurality of capacitor racks connected to each other. A failure may involve two neighboring capacitor racks (Paragraph [0001] Line 7-10). The impedance of the capacitor bank can be determined by the required MVAr rating of the capacitor bank and the voltage level of the power system. For a three-phase capacitor bank, this impedance can be calculated by the following formula, 

    PNG
    media_image1.png
    52
    182
    media_image1.png
    Greyscale

wherein, XCB is the impedance of the capacitor bank, U is the rated voltage of the system and QCB is the MVar rating of the capacitor bank (Paragraph [0044] Line 1-9).” Therefore, Gajic teaches the impedance calculation formula. However, Gajic does not disclose calculate a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; calculate a connected impedance (Z1) from the second voltage measurement and the second current measurement; calculate a capacitor bank impedance (ZC) as:
                
                    
                        
                            Z
                        
                        
                            C
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                             
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
and control an operation of the capacitor bank by sending signals to a switch to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank. Therefore, the invention of Marx and Gajic, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “calculate a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; calculate a connected impedance (Z1) from the second voltage measurement and the second current measurement; calculate a capacitor bank impedance (ZC) as:
                
                    
                        
                            Z
                        
                        
                            C
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                             
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
calculate a size of the capacitor bank (Q) as:
                
                    Q
                    =
                     
                    
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                        
                            I
                            m
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
            
and control an operation of the capacitor bank by sending signals to a switch to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2, 5-8 and 10 are allowed by virtue of their dependence from claim 1. 


Regarding claim 11, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

calculate a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; 
calculate a connected impedance (Z1) from the second voltage measurement and the second current measurement; 
calculate a capacitor bank impedance (ZC) as:
                
                    
                        
                            Z
                        
                        
                            C
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                             
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
and calculate a size of the capacitor bank (Q) as:
                
                    Q
                    =
                     
                    
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                        
                            I
                            m
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
            
and control an operation of the capacitor bank by sending signals to a switching device to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank.
The most pertinent prior art of record to Marx et al. (US 5670864 A) and Gajic (US 20130128393 A1), failed to specifically teach the invention as claimed. However, the invention of Marx and Gajic, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “calculate a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; calculate a connected impedance (Z1) from the second voltage measurement and the second current measurement; calculate a capacitor bank impedance (ZC) as:
                
                    
                        
                            Z
                        
                        
                            C
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                             
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
and calculate a size of the capacitor bank (Q) as:
                
                    Q
                    =
                     
                    
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                        
                            I
                            m
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
            
and control an operation of the capacitor bank by sending signals to a switching device to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank” and also in combination with all other elements in claim 11 distinguish the present invention from the prior art. 

Claims 13 and 16-17 are allowed by virtue of their dependence from claim 11. 


Regarding claim 18, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

 calculating a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; 
calculating a connected impedance (Z1) from the second voltage measurement and the second current measurement; 
calculating a capacitor bank impedance (ZC) as: 
                
                    
                        
                            Z
                        
                        
                            C
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                             
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
calculating
                
                    Q
                    =
                     
                    
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                        
                            I
                            m
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
            
and controlling operation of the capacitor bank by sending signals to a switching device to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank.

The most pertinent prior art of record to Marx et al. (US 5670864 A) and Gajic (US 20130128393 A1), failed to specifically teach the invention as claimed. However, the invention of Marx et al. and Gajic, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “calculating a disconnected impedance (Z0) from the first voltage measurement and the first current measurement; calculating a connected impedance (Z1) from the second voltage measurement and the second current measurement; calculating a capacitor bank impedance (ZC) as: 
                
                    
                        
                            Z
                        
                        
                            C
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                             
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            0
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
calculating
                
                    Q
                    =
                     
                    
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                        
                            I
                            m
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
            
and controlling operation of the capacitor bank by sending signals to a switching device to electrically connect or disconnect the capacitor bank from the power system based at least in part on the size of the capacitor bank” and also in combination with all other elements in claim 18 distinguish the present invention from the prior art. 

Claims 19-21 are allowed by virtue of their dependence from claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866